Title: From Thomas Jefferson to William Stephens Smith, [10] August 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Aug: 9. [i.e., 10] 1786.

An opportunity will offer by Mr. Bullfinch of acknowleging the receipt of your favours of July 5. and 18. and as I mean by the same hand to write my American letters, the number of these obliges me to abridge with you. I therefore make this previous declaration that there shall be neither prayer nor compliment in this letter, nothing but a simple tho’ sincere proffer of respect to Madame, which I desire to place here that I may not have to repeat it at the end of my letter. The things she desired will be ready to go by Mr. Bullfinch. Petit tells me he has transgressed her orders as to the cambrick by buying at a smaller price a better cambric than he could get at the place she named or any where else at the price desired. I wish he may be right, and that the execution of this commission may encourage her to continue her custom to us. I say, to us, being like other commanders in chief, willing to gobble up the credit due to the actions of my inferior officers.—But I forget myself and am writing about other people’s business, when I had previously determined to write about my own only: to be absolutely selfish.—Imprimis. I have desired Mr. Grand to send me a letter of credit on his correspondent in London for 100. or 120. guineas, which I shall receive to-day and will inclose herein. This will cover your advances for me heretofore, and extend to other objects which I will explain.
Mr. Paradise and Dr. Burney are having a harpsichord made for me at Kirkman’s. I must impose on you the trouble of taking the charge of paying for it and of ordering it’s transportation from Kirkman’s shop to Havre or Rouen to the care of Mr. Limozin at the former place, or Messrs. Garvey at the latter. I could wish the copying press from Woodmason to come at the same time, because I can have them covered by the same Passport, whereas if they come separate, I shall be obliged to sollicit two, and of course to feel disagreeably twice instead of once.
    I will beg the favor of you to procure me a pair of Chariot harness, plated, of about 15. guineas price, which you say will get them handsome without being tawdry: also a harness for what is called here a Cabriolet, and we call a chaise or chair. It is for a single horse; and the traces of this must be fixed with spring swivels. I believe that is the name of the irons fixed at the end of the trace in this form  like those to a watch-chain. These  harness I would have with breast plates, not collars. I have seen here some, the pads and other ornaments of which were somewhat octagonal, as thus  and thus  and thus  &c. What think you of them? They appeared to me handsome, but it is you and not me who are to judge on this occasion. I would be obliged to you to send these by the diligence which comes weekly from London to Paris. They must be directed to me, which will facilitate their entrance at Calais; but I am not sure that it will ensure their coming on to Paris. Perhaps the owner of the diligence can take measures for their coming on to the Douan of Paris from whence I can easily obtain them; or, at the worst, I think that Monsr. Dessin at Calais will have them plumbed and give his acquit à Caution for me, as he did once before. I am not able to tell you from what part of London this Diligence comes; but there is but one there where seats can be taken weekly for Paris.
I send herewith a map, to be engraved by Samuel Neele engraver No. 352. near Exeter change, strand, with whom I spoke on the subject when in London. I shewed him the map, not then quite finished. He told me he would engrave it, in the best manner possible for from 20. to 25. pounds sterling. I must beg the favour of you to engage him to do it. Should he ask a few guineas more, I shall not stand about it. But nothing must be wanting in the execution, as to precision, distinctness, exactness, the form of his letters, and whatever else constitutes the perfection of a map. He told me it would take him six weeks. In fact the plate must be here by the middle of October, at which time the work will appear for which it has been constructed.
Still another commission about maps. Don Lopez, after a long residence in S. America, and infinite pains and expence on it’s topography, made a map of that country, on 12. sheets, with a precision which qualifies it even to direct military operations in that country. The government of Spain at first permitted the map, but the moment they saw one of them come out, they destroyed the plates, seized all of the few copies which had got out and on which they could lay their hands, and issued the severest injunctions to call in the rest and to prevent their going abroad. Some few copies escaped their search. A friend has by good management procured me one, and it is arrived safe through all the searches that travellers are submitted to. Does Mr. Faden know anything of this map? Would he wish to publish it? If he will undertake to publish an accurate copy of it, I will send it to him, asking in return half a dozen copies for Congress, for it’s bureaus, and for myself. I expect  the copy I have has cost me from ten to twenty guineas. I have not yet received the account. This is more than half a dozen will be worth when they come to be in possession of the public.
One more request, that you will be so good as to send me copies of the joint letters written by Mr. Adams and myself to Congress while I was in London.
Have I been as good as my word? After the small deviation into which Mrs. Smith led me (for beauty is ever leading us astray) have I written one syllable which has any thing but self in view? That I may not break my promise at last I will conclude here with assurances of the perfect esteem with which I have the honour to be Dear Sir your friend & servt.,

Th: Jefferson

P.S. The engraver must absolutely have always before his eyes Hutchin’s map of the Western country, Schull’s map of Pennsylvania, Fry and Jefferson’s map of Virginia, and Mouzon’s map of N. Carolina. The two former I send herewith for him. The two latter I will be obliged to you to desire Faden to furnish him, which he will place against some of the new maps to be furnished him. The reason why there is an absolute necessity for the engraver to have these maps before him is that in many instances he will not be able to make out the letters of the manuscript map; he must in those cases have recourse to the maps abovementioned which are the basis of the M.S. map.—Send me if you please from Woodmason three reams of copying paper and proportionable supply of ink powder. Let it come with the harpsichord.

